e...




                    -..,:*.*




OFFICES OF THE AlTORNEY           GENERAL   OF TEXAS

                  AUSTIN
 Honorable I. L. Chandler,Page 8


      by Artlolea 3223, 3823-A, and 3826 Sor tha
     year in which delinquent See8 were ~hfir&.,~
     and aleo retain the amouut or OXOBBB Sean au-
     thorized by law, and the remainder of tha
      dslinquantSeee Sor that rlsoal year shall
     be paid as herein provided Sor when oollsot-
      ad; provided, the prorislone of thI6 AxMole
     ehall not apply to any orrloar aster 0~9 year
     Srom'thr data he eeam?m to hold the orfioa
     to which any.dellnqusntfee Ia due, ahdin
     the event the orrloer earning the fese that
     are delinquenthae not oollsotsd.thesaine~
     dthin twalva months aster he oeaee8 to hold     .
     the ofSloe, the amount of Sass gollioted
     shall be paid Into the oouhty%raaa~.      Pro-
     .vided,however, that nothI* ln,thla Aot
     precludes the payment or ax-orriolosees In
     aooordauoawith Title 61 of the BevI+,d Civil
     Statutes OS Texas,,1923, as.part of:the *XI-.
     mm oompeneation. Provided, that aw ohadga
     mada in thle Arttale by:thIa Aot~shall not ~.:.
     aPPly.to fees .haretoror$aarnad."
          We asawne .SrouyauE1stter.iU.t the otSlolalswho
 iaidsil.theS&Win 1940'ara &Ill In oSrIoe.-.Ir.thisbe .’
 t*# and’ir~said oSfI..@.alshave.not al+Gdy +lfeoted the
L&i&la&n hllowed tham uuds~ ArtLalee.3233 and 3291, V.A.Q.S.,
 the('would.beantltlad.toapply such Saae to,:$ha-makingtap.
 of, Za~,m??mI,muus
                  ae.outl~nedby the statutes.;~..:
         For,,examp1s,If the ~DIstrIot'.ile~k~.~d~tion~d
                                                     I&i
:@!urletter'ae havi 0011e6ted Id 1941 #&oo.od OS ieee
>,ee.rnc~Q'b~
          him In 19% (when:harab on the ia* sPetam in

 wslmum .crmakl.muui alllmedby,Artiala~.3223? ,p.:A,~.
                                                    C.@.,
 to the Diutriot clerk gf~Mcii&a a Couuty, axouutyharing,
 a po ulation of le'ae~thau23;0~O,lnhab$.tauts
                                8@             aooording to
 thr P 930 a6d 1940 Bedsral:@amnsae,.ia $2,40,0,OO,and tha
 rrboiqdor full mum      all6nbd'byArtiala 3201,~7. A,.!,C.8..
~tg.aaidDietriot Clerk .~6~~3~p~O~.OO);~~~IS.
                                            @aId Diritrist
 ~ark.odlleoted $2,8OO.~OO~~~'oS
                               Sab~ln 1940 and oollaatgd
,-$4&OiOO delinquentfaee~'IxJ     ($~Loh were e+rned by hIu
                             lQ41~,
Honorable I. L. Ohandler,Page 3


la 1940 while he was on the roe eystem)~~he~
                                          would be en-
titled to retain 200.00 oS.the.$400.00oolleatod and would
have to pay over 200.00 of name to the oountp treasury.
         We snaloea herewith a oopy OS opinion No. O-2290
OS thla de@&"v""f;wgiog oontalm a Sull dlsoueslon or
Article     ) . . . ., and the dispositionOS Qellnquant
me.
      c. Trusting that this satlefaotorllyanewer your
Inquiry, and with best regards,-wears
    ,,_.
                                    Very truly yourb
                                  ATTORNEP
                                        -        OP !l!ExAs

                                  .BY (8) Wm.J.Fannl
                                              dealstan
                                                    9